Citation Nr: 0933136	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1967 to January 1970.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  The Veteran 
was the recipient of the Combat Infantryman Badge and the 
Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied the Veteran's claim of entitlement to service 
connection for tinnitus.

In May 2007, the Veteran requested a local hearing before a 
decision review officer (DRO) at the Cleveland RO.  In August 
2007, the Veteran withdrew his request for a hearing before a 
DRO and instead requested a video conference hearing.  
In March 2008, the Veteran presented sworn testimony before 
the undersigned Veterans Law Judge (VLJ) via 
videoconferencing equipment.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

Issues not currently on appeal

The July 2006 rating decision also denied the Veteran's claim 
of entitlement to  service connection for left ear hearing 
loss; and granted service connection for right ear hearing 
loss.  In a July 2007 rating decision, the Veteran was 
granted service connection for left ear hearing loss.  Those 
issues have therefore been resolved.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he 
contends is due to his military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.
 
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated November 2005.  The VCAA letter indicated that in order 
for service connection to be granted, there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2005 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The November 2005 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The November 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms" of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.
With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:   
when the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed tinnitus.  The 
Veteran's claim of entitlement to service connection was 
denied based on Hickson element (3).  As explained above, the 
Veteran received proper VCAA notice as to his obligations, 
and those of VA, with respect to that crucial element.  In 
any event, because the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and private treatment records.

Additionally, the Veteran was afforded VA audiological 
examinations in June 2007 and April 2006.  The VA examination 
reports reflect that the examiner interviewed and examined 
the Veteran, reviewed his past medical history, documented 
his current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board concludes 
that the VA examination reports were adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson,  21 Vet. App. 303, 312 (2007) [holding that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].   

During the Veteran's March 2008 videoconference hearing, the 
undersigned VLJ granted a 90 day continuance to provide the 
Veteran the opportunity to add additional medical evidence to 
the record on appeal.  The Veteran did not do so, and it 
appears that he has not communicated with VA after the 
hearing.     

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative and as 
indicated above he testified at a personal hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

The Court has held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran is claiming entitlement to service connection for 
tinnitus, which he contends is due to his military service.  
See, e.g., the Veteran's notice of disagreement dated 
September 2006.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran 
is currently diagnosed with tinnitus, as is evidenced by 
reports of April 2006 and June 2007 VA audiology 
examinations.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of tinnitus.  Indeed, the first 
documented complaint of tinnitus was during the April 2006 VA 
examination, when the Veteran reported that he became aware 
of his tinnitus in 1995 or 1996.  

With respect to in-service injury, the record clearly 
demonstrates that the Veteran served in combat in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  His service personnel records indicate that he 
was a light weapons infantryman.  Further, the Veteran was 
the recipient of a Combat Infantryman Badge and the Purple 
Heart Medal.  He suffered multiple wounds to his lower 
extremities and left buttock in August 1969.  Accordingly, 
Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence demonstrates that the Veteran's 
currently diagnosed tinnitus is unrelated to his in-service 
noise exposure.  The only competent medical opinions of 
record concerning the issue of medical nexus are the reports 
of the April 2006 and June 2007 and VA examinations.  
Specifically, the April 2006 VA examiner concluded, "it is 
less likely as not that this tinnitus is a result of exposure 
to noise in military service or is a late appearing tinnitus 
resulting from an exposure to noise in military service."  
The examiner reiterated this conclusion in the June 2007 VA 
examination report: "it was less likely as not that the 
Veteran's tinnitus was the result of exposure to noise in 
military service."  

The examiner's rationale for his conclusion was that the 
Veteran stated that he was first aware of the tinnitus in 
1995 or 1996 and that he was exposed to noise after his 
separation from service.  The examiner further noted that 
tinnitus can occur without exposure to noise.      

The April 2006 and June 2007 VA examination reports appear to 
have been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, the June 2007 and April 2006 VA 
examiner's opinion appears to be consistent with the 
Veteran's medical history, which is absent any symptomatology 
of tinnitus for several years after service.   

The Veteran has not submitted a medical opinion to contradict 
the VA examiner's opinion.  The Board notes the Veteran's 
private treatment records dated January 2003 which document 
his history of noise exposure while in the military.  As 
noted above that is not in dispute.  Crucially, that report 
fails to provide a medical nexus between the Veteran's 
tinnitus and exposure to noise during service.  

As was explained in the VCAA section above, the Veteran has 
been accorded ample opportunity to present competent medical 
evidence in support of his claim, to include the 90 day 
continuance granted by the undersigned VLJ during the March 
2008 hearing.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that that the Veteran or his representative is 
contending that the claimed tinnitus is related to his 
military service, neither is competent to comment on medical 
matters such as etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.      

The Board again notes that the provisions of 38 U.S.C.A. 
§ 1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  
See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as 
Libertine, Gregory, and Kessel, all supra.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, the Veteran reported the onset of 
tinnitus in 1995 or 1996.  This was over a quarter of a 
century after the Veteran left service in January 1970.  
There is no competent medical evidence that the Veteran 
complained of or was treated for tinnitus for many years 
after his separation from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  Therefore, continuity of 
symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


